Citation Nr: 9921472	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for ulcer disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel













INTRODUCTION

The appellant had active military service from  April 1951 to 
January 1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that in a letter dated November 20, 1998, the 
appellant's most recent representative, Mr. Richard A. LaPointe 
notified the VA that the appellant had discharged him from 
representing him further on his appeal.  The appellant has not 
submitted a VA Form 22a indicating that he has appointed a new 
representative.  

The appellant has submitted a claim to re-open his claim of 
service connection for his back strain.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  

In December 1997 the Board granted a 20 percent disability rating 
for the appellant's ulcer disease.  In reaching this decision, 
the Board considered all relevant evidence which had been 
submitted prior to the rendering of that decision.  The evidence 
considered in the previous Board decision is incorporated by 
reference into the present decision.  

The Board notes that the appellant has submitted additional 
evidence relating to the current issue on appeal, which has not 
been considered by the RO.  However, in October 1998 the 
appellant notified VA that he was waiving consideration of 
all further evidence by the RO and waived preparation of any 
supplemental statements of the case relating to such evidence.  
38 C.F.R. § 20.1304(c) (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The probative evidence shows that the appellant's ulcer 
disease is productive of not more than moderate disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
appellant's ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.114, 
Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1993 the RO received the appellant's application, which 
claimed, in pertinent part, service connection for chronic, 
recurrent peptic ulcers.  

Progress notes from August 1997 from the VA Medical Center (VAMC) 
in Long Beach, California indicate that the appellant's 
gastroesophageal reflux disease (GERD) was being controlled with 
medications.  It was noted that the appellant had no ulcers, only 
gastritis.  

The appellant returned in September 1997 demonstrating mild 
epigastric tenderness on examination.  The appellant was 
diagnosed with GERD and was advised to refrain from alcohol use.  


Progress notes from the Long Beach VAMC from December 1997 
indicate that the appellant's GERD was being controlled on 
medication.  No complaints of abdominal pain were noted, and the 
abdomen was soft, non-tender, and non-distended on examination.  

In March 1998 the appellant filed a claim for an increased 
evaluation of his ulcer condition.  

In April 1998 the appellant returned to the Long Beach VAMC with 
complaints regarding his eyes and shoulder.  No complaints 
regarding his GERD were noted.  On examination, the appellant's 
abdomen was described as soft, non-tender, and non-distended.  

Records from Mullikin Medical Center indicate that the appellant 
was seen there for his stomach in March 1998.  The appellant 
reported, in pertinent part, bloating in his stomach, 
midepigastric abdominal pain radiating to the right side of his 
neck, bloody stools, constipation, and coughing up mucous.  

On examination of the abdomen, midepigastric tenderness and right 
lower quadrant tenderness were noted.  Bowel sounds were 
hyperactive, but there was no organomegaly.  The appellant was 
diagnosed, in pertinent part, with a history of peptic ulcer 
disease and colonic polyps.  The appellant was referred to 
another physician in April 1998 in connection with his polyps.  

On examination in April 1998, the appellant reported increased 
pain in the right upper quadrant of his abdomen and pain in the 
right middle quadrant as well.  He stated that he was in constant 
pain.  The appellant's right side was noted to be protuberant.  
The appellant was diagnosed, in pertinent part, with peptic 
disease with a history of epigastric duodenitis and a history of 
hyperplastic polyps.  


In April 1998 the appellant underwent a VA examination.  On 
examination the appellant complained of abdominal swelling; dark, 
tarry stools; stomach pain following every meal, particularly 
when performing bowel movements; heightened sensitivity (for 
example, when his stomach touched the table he reported sharp 
pain); ulcer flare-ups; and constipation relieved with herbs.  

On examination, the appellant weighed 225 pounds, and it was 
noted that his weight had been stable for the previous 10 years.  
The abdomen was described as obese.  Examination of the abdomen 
revealed normoactive bowel sounds; acute tenderness to palpation 
in all abdominal quadrants; and guarding.  There were no signs of 
anemia and no organomegaly.  No palpable masses and no rebound 
tenderness were found.  The appellant refused to undergo a rectal 
examination, and it was noted that his history of colon polyps 
might explain his tarry stools.  The appellant was diagnosed with 
a history of peptic ulcer disease, poorly controlled on standard 
medications.  

The examiner noted that the last several recorded visits to out-
patient care at the Long Beach VAMC contain minimal or no 
reference to peptic ulcer disease (PUD) pain.  She also noted 
that the appellant had a reasonably well documented history of 
anxiety and irritable bowel syndrome and concluded that most of 
the appellant's current complaints were more closely related to 
his documented irritable bowel disorder.  

Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. § 4.2 (1998); Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court) has held that an appellant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the appellant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. Brown, 
6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).



The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 (1998).

The Rating Schedule provides disability ratings for duodenal 
ulcers which are severe, pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss productive 
of definite impairment of health (60 percent); moderately severe, 
less than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year (40 percent); moderate, recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations (20 percent); mild, 
with recurring symptoms once or twice yearly (10 percent).  38 
C.F.R. § 4.114, Diagnostic Code 7305 (1998).

The Rating Schedule also provides disability ratings for 
hypertrophic gastritis, identified by gastroscope, which is 
chronic, with severe hemorrhages, or large ulcerated or eroded 
areas (60 percent); chronic, with multiple small eroded or 
ulcerated areas, and symptoms (30 percent); chronic, with small 
nodular lesions, and symptoms (10 percent); however, for atrophic 
gastritis, which represents a complication of a number of 
diseases, including pernicious anemia (rate the underlying 
disorder).  38 C.F.R. § 4.114, Diagnostic Code 7307 (1998).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Analysis

Initially, the Board notes that the appellant's claim is found to 
be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-grounded 
claim seeking an increased rating.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The medical evidence in this case does not support a rating in 
excess of 20 percent for the appellant's ulcer condition.  In the 
present case, the appellant's ulcer condition is currently 
evaluated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7305 the 20 percent evaluation contemplates 
moderate symptoms with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  The next higher evaluation 
requires moderately severe symptoms, less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).  

There is no medical evidence that the appellant suffers 
moderately severe symptoms with impairment of health manifested 
by anemia and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (1998).  

The appellant complained of abdominal pain and ulcer flare-ups 
when examined by VA in April 1998.  However, examination of the 
abdomen found normoactive bowel sounds and no signs of anemia.  
He also reported abdominal pain, constipation, and stomach 
bloating at the Mullikin Medical Center in March and April 1998.  
On examination, the appellant exhibited abdominal tenderness and 
hyperactive bowel sounds; however, there was no organomegaly.  No 
anemia was noted in records from Mullikin.  

Progress notes from the Long Beach VAMC from August 1997 through 
April 1998 indicate that the appellant's GERD was relatively 
stable on medications.  Aside from some mild mid-epigastric pain 
noted in September 1997, no complaints of abdominal pain were 
noted in these progress notes.  Examination of the appellant's 
abdomen consistently found it to be soft, non-tender, and non-
distended.  

In addition, progress notes from Long Beach VAMC from August 1997 
through April 1998 show no diagnosis of anemia and no evidence of 
weight loss.  To the contrary, progress notes from August 1997 
indicate that the appellant's weight was 218 pounds.  In 
September 1997 his weight was measured as 213 pounds, and in 
December 1997 and April 1998, the appellant's weight was measured 
at 226 and 224.5 pounds, respectively.  When examined by VA in 
April 1998, the appellant's weight was 225 pounds and it was 
noted that it had been stable for the past 10 years.  


There is no medical evidence of recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).  

The appellant reported abdominal pain while at Mullikin Medical 
Center in March 1998 and April 1998, and reported abdominal pain 
and ulcer flare-ups when examined by VA in April 1998.  However, 
as was stated above, progress notes from Long Beach VAMC through 
April 1998 indicate no incapacitating episodes of 10 days or 
more.  

In fact, they indicate that his condition was being controlled on 
medication.  With the exception of one complaint of mild, mid-
epigastric pain, no complaints of abdominal pain were noted in 
Long Beach VAMC progress notes between August 1997 and April 
1998.  The April 1998 VA examiner noted this as well.  An 
increased rating is therefore not warranted under the criteria 
for duodenal ulcers.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(1998).  

A higher rating for the appellant's ulcer condition is not 
warranted under the criteria for hypertrophic gastritis nor under 
the criteria for a marginal (gastrojejunal) ulcer.  The current 
medical records show no evidence of chronic gastritis with 
multiple small eroded or ulcerated areas.  Nor does it show 
evidence of intercurrent symptoms of abdominal pain at least once 
a month with mild and transient episodes of vomiting or melena 
required for a higher rating under a marginal ulcer.  In 
addition, the appellant has not been diagnosed with a 
gastrojejunal ulcer.  

As was stated above, while March 1998 and April 1998 notes from 
Mullikin Medical Center and the April 1998 VA examination note 
complaints of abdominal pain and swelling, progress notes from 
Long Beach VAMC from August 1997 through April 1998 indicate no 
complaints of abdominal pain, with the solitary exception of 
complaints of mild, mid-epigastric pain in September 1997.  



Therefore, the evidence demonstrates that a higher rating under 
the criteria of either hypertrophic gastritis or a gastrojejunal 
ulcer is not warranted.  38 C.F.R. § 4.114, Diagnostic Codes 7306 
and 7307 (1998).  

The RO determined that an increased evaluation for the 
appellant's gastrointestinal disability was not warranted on an 
extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  The Board agrees.  In this regard, the Board 
notes that his gastrointestinal disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient care 
as to render impractical the application of the regular schedular 
standards.  

The 20 percent schedular evaluation adequately compensates the 
veteran for the nature and extent of severity of his 
gastrointestinal disability.  No basis has been presented upon 
which to predicate referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no other provision upon which to 
assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds that a 
preponderance of the evidence is against the appellant's claim 
for a rating in excess of 20 percent for his service-connected 
ulcer disease.  


ORDER

Entitlement to a rating in excess of 20 percent for ulcer disease 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

